DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 14, 16, 18-22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine US Patent Application Publication 2014/0376105.
Regarding claim 14 Sekine discloses an imaging lens (title e.g. examples 1, 2, 4, 6 & 8, see figures 1, 3, 7, 11 & 15) forming an image of an object on a solid-state image sensor (intended use, further paragraph [0003]), comprising in order from an object side to an image side, a first lens (e.g. second lens L2) having negative refractive power (abstract “second negative refractive power lens”), a second lens (e.g. third lens L3) having positive refractive power (abstract “third positive refractive power lens”), a third lens (e.g. fourth lens L4) having negative refractive power (abstract “fourth negative refractive power lens”), a fourth lens (e.g. fifth lens L5) having positive refractive power (abstract “fifth positive refractive power lens”), a fifth lens (e.g. sixth lens L6) that is a double-sided aspheric lens (abstract “sixth lens as a meniscus double-sided aspheric”), and a sixth lens (e.g. seventh lens L7) having negative refractive power and is a double-sided aspheric lens (abstract “seventh negative refractive power lens as a double-sided aspheric”), wherein the first lens has a concave surface facing the image side near an optical axis (abstract “second negative refractive power lens having a concave image-side surface”), the fourth lens has a meniscus shape near the optical axis (abstract “fifth positive refractive power lens as a meniscus lens”), and below conditional expressions (4) and (6) are satisfied: (4) f2-f4>0 (using the values in Tables 1, 2, 4, 6 & 8 f2-f4=2.49, 3.24, 3.54, 0.81 & 4.04, respectively), (6) 0.5<f2/f<1.5 (using the values in Tables 1, 2, 4, 6 & 8 f2/f=1.17, 1.45, 1.45, 1.02 & 1.49, respectively).
Regarding claim 16 Sekine discloses the imaging lens according to claim 14, as set forth above.  Sekine further discloses wherein a conditional expression below is satisfied: 0.1<SAG L1R/r2<0.6 (inherent given curvature).

Regarding claim 19 Sekine discloses the imaging lens according to claim 14, as set forth above.  Sekine further discloses wherein the third lens (e.g. L4) has a concave surface facing the image side near the optical axis (abstract “fourth negative refractive power lens having a concave image-side surface”).
Regarding claim 20 Sekine discloses the imaging lens according to claim 14, as set forth above.  Sekine further discloses wherein the fourth lens (e.g. L5) has a convex surface facing the image side near the optical axis (abstract “fifth positive refractive power lens as a meniscus lens having a convex image-side surface”).
Regarding claim 21 Sekine discloses the imaging lens according to claim 14, as set forth above.  Sekine further discloses wherein conditional expressions below are satisfied: -2.5<f1/f<-1.0, -6.0<f3/f<-1.5, 0.5<f4/f<1.5, -6.0<f5/f<-1.5, -2.5<f6/f<-1.0 (e.g. using the values in Table 1 f1/f=-2.03, f3/f=-1.53, f4/f=0.81, f5/f=-4.24 & f6/f=-1.02).
Regarding claim 22 Sekine discloses the imaging lens according to claim 14, as set forth above.  Sekine further discloses wherein a conditional expression below is satisfied: 1.0<f456/f<2.5 (e.g. using the values in Table 4 f456/f=2.30).
Regarding claim 24 Sekine discloses the imaging lens according to claim 14, as set forth above.  Sekine further discloses wherein a conditional expression below is satisfied: 0.5<CA1/ih<2.0 (inherent given the structure).
Regarding claim 25 Sekine discloses the imaging lens according to claim 14, as set forth above.  Sekine further discloses wherein conditional expressions below are satisfied: 0.05<SAG L1F/CA1<0.50, 0.05<SAG L1R/CA2<0.50 (inherent given the structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine US Patent Application Publication 2014/0376105.
Regarding claim 17 Sekine discloses the imaging lens according to claim 14, as set forth above.  Sekine does not discloses wherein a conditional expression below is satisfied: 0.5<r2/f<1.5.  Sekine disclose in example 4, using the values in Table 4, r2/f=0.50, which is just outside the claimed range of “0.5<”.  It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists, Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Therefore, since this difference in prior art value and the claimed range is so minimal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide in the imaging lens of Sekine the additional feature of having the r2/f value within the claimed range since this range closely approximates the value disclosed by Sekine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,564,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover imaging lenses which read on both the instant application and ‘394.  If the instant application was allowed there would be two patents reading on imaging lenses satisfying both claims.  This could cause an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or to possibly cause harassment by multiple assignees.
Regarding claim 14 is coextensive with ‘394 claim 1.  It is noted that some features in claim 14 are claimed more narrowly than ‘394 claim 1 since claim 14 requires the first lens has a concave surface facing the image side, the third and sixth lenses to be negative, the fourth lens to be a meniscus and satisfaction of conditions (4) and (6).  However, imaging lenses having these features required by claim 14 fall within the metes and bounds of both the instant application and ‘394 claim 1.  Further, some features in claim 14 are claimed more broadly than ‘394 claim 1 since ‘394 claim 1 requires the second lens to be biconvex, the fifth lens to be negative, the sixth lens to have a concave surface facing the image side near the optical axis and at least one pole point at an off-axial point on an image-side surface, and satisfaction of conditions (1), (5), and (9).  However, imaging lenses having these features required by ‘394 claim 1 fall within the metes and bounds of both the instant application and ‘394 claim 1.  Since there is nothing mutually exclusive there are imaging lenses reading on both claim 14 and ‘394 claim 1.  Since, there is an intersection of that read on both claims if the instant application was allowed there would be two patents reading on imaging lenses satisfying both claims.  This could cause an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or to possibly cause harassment by multiple assignees. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome this rejection; or applicant could amend the instant application’s claims to mutually exclude ‘394’s claimed imaging lens.
Further regarding claim 14 is coextensive with ‘394 claim 7.  It is noted that some features in claim 14 are claimed more narrowly than ‘394 claim 7 since claim 14 requires the third and sixth lenses to be negative, the fourth lens to be a meniscus and satisfaction of conditions (4) and (6).  However, imaging lenses having these features required by claim 14 fall within the metes and bounds of both the instant application and ‘394 claim 7.  Further, some features in claim 14 are claimed more broadly than ‘394 claim 7 since ‘394 claim 7 requires the second lens to be biconvex, the fifth lens to be negative, the sixth lens to have a concave surface facing the image side near the optical axis and at least one pole point at an off-axial point on an image-side surface, and satisfaction of conditions (1), (5), and (9).  However, imaging lenses having these features required by ‘394 claim 7 fall within the metes and bounds of both the instant application and ‘394 claim 7.  Since there is nothing mutually exclusive there are imaging lenses reading on both claim 14 and ‘394 claim 7.  Since, there is an intersection of that read on both claims if the instant application was allowed there would be two patents reading on imaging lenses satisfying both claims.  This could cause an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or to possibly cause harassment by multiple assignees. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome this rejection; or applicant could amend the instant application’s claims to mutually exclude ‘394’s claimed imaging lens.
Further regarding claim 14 is coextensive with ‘394 claim 8.  It is noted that some features in claim 14 are claimed more narrowly than ‘394 claim 7 since claim 14 requires the third and sixth lenses to be negative, the fourth lens to be a meniscus and satisfaction of condition (6).  However, imaging lenses having these features required by claim 14 fall within the metes and bounds of both the instant application and ‘394 claim 8.  Further, some features in claim 14 are claimed more broadly than ‘394 claim 8 since ‘394 claim 8 requires the second lens to be biconvex, the fifth lens to be negative, the sixth lens to have a concave surface facing the image side near the optical axis and at least one pole point at an off-axial point on an image-side surface, and satisfaction of conditions (1), (5), and (9).  However, imaging lenses having these features required by ‘394 claim 8 fall within the metes and bounds of both the instant application and ‘394 claim 8.  Since there is nothing mutually exclusive there are imaging lenses reading on both claim 14 and ‘394 claim 8.  Since, there is an intersection of that read on both claims if the instant application was allowed there would be two patents reading on imaging lenses satisfying both claims.  This could cause an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or to possibly cause harassment by multiple assignees. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome this rejection; or applicant could amend the instant application’s claims to mutually exclude ‘394’s claimed imaging lens.
Regarding claim 15 is coextensive with ‘394 claim 1.  It is noted that some features in claim 14 are claimed more narrowly than ‘394 claim 1 since claim 14 requires the third and sixth lenses to be negative, the fourth lens to be a meniscus and satisfaction of conditions (4) & (6).  However, imaging lenses having these features required by claim 14 fall within the metes and bounds of both the instant application and ‘394 claim 1.  Further, some features in claim 14 are claimed more broadly than ‘394 claim 1 since ‘394 claim 1 requires the second lens to be biconvex, the fifth lens to be negative, the sixth lens to have a concave surface facing the image side near the optical axis and at least one pole point at an off-axial point on an image-side surface, and satisfaction of conditions (5) and (9).  However, imaging lenses having these features required by ‘394 claim 1 fall within the metes and bounds of both the instant application and ‘394 claim 1.  Since there is nothing mutually exclusive there are imaging lenses reading on both claim 14 and ‘394 claim 1.  Since, there is an intersection of that read on both claims if the instant application was allowed there would be two patents reading on imaging lenses satisfying both claims.  This could cause an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or to possibly cause harassment by multiple assignees. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome this rejection; or applicant could amend the instant application’s claims to mutually exclude ‘394’s claimed imaging lens.
Regarding claim 16 has the same limitation as ‘394 claim 2.
Regarding claim 17 has the same limitation as ‘394 claim 3.
Regarding claim 18 is coextensive with ‘394 claim 4.  It is noted that some features in claim 18 are claimed more narrowly than ‘394 claim 4 since claim 18 requires the first lens has a concave surface facing the image side, the third and sixth lenses to be negative, the fourth lens to be a meniscus and satisfaction of conditions (4) and (6).  However, imaging lenses having these features required by claim 18 fall within the metes and bounds of both the instant application and ‘394 claim 4.  Further, some features in claim 18 are claimed more broadly than ‘394 claim 4 since ‘394 claim 4 requires the second lens to be biconvex, the fifth lens to be negative, the sixth lens to have a concave surface facing the image side near the optical axis and at least one pole point at an off-axial point on an image-side surface, and satisfaction of conditions (1), (5), and (9).  However, imaging lenses having these features required by ‘394 claim 4 fall within the metes and bounds of both the instant application and ‘394 claim 4.  Since there is nothing mutually exclusive there are imaging lenses reading on both claim 18 and ‘394 claim 4.  Since, there is an intersection of that read on both claims if the instant application was allowed there would be two patents reading on imaging lenses satisfying both claims.  This could cause an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or to possibly cause harassment by multiple assignees. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome this rejection; or applicant could amend the instant application’s claims to mutually exclude ‘394’s claimed imaging lens.
Regarding claim 19 has the limitations contained in the combination of as ‘394 claims 1 and 4.
Regarding claim 20 has the same limitation as ‘394 claim 5.
Regarding claim 21 is coextensive with ‘394 claim 8.  It is noted that some features in claim 21 are claimed more narrowly than ‘394 claim 8 since claim 21 requires the fourth lens to be a meniscus and satisfaction of condition (4).  However, imaging lenses having these features required by claim 21 fall within the metes and bounds of both the instant application and ‘394 claim 8.  Further, some features in claim 21 are claimed more broadly than ‘394 claim 8 since ‘394 claim 8 requires the second lens to be biconvex, the sixth lens to have a concave surface facing the image side near the optical axis and at least one pole point at an off-axial point on an image-side surface, and satisfaction of condition (1).  However, imaging lenses having these features required by ‘394 claim 8 fall within the metes and bounds of both the instant application and ‘394 claim 8.  Since there is nothing mutually exclusive there are imaging lenses reading on both claim 14 and ‘394 claim 8.  Since, there is an intersection of that read on both claims if the instant application was allowed there would be two patents reading on imaging lenses satisfying both claims.  This could cause an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or to possibly cause harassment by multiple assignees. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome this rejection; or applicant could amend the instant application’s claims to mutually exclude ‘394’s claimed imaging lens.
Regarding claim 22 has the same limitation as ‘394 claim 9.
Regarding claim 23 has the same limitation as ‘394 claim 10.
Regarding claim 24 has the same limitation as ‘394 claim 11.
Regarding claim 25 has the same limitation as ‘394 claim 12.
Further regarding claim 14 is also coextensive with ‘394 claim 13.  It is noted that some features in claim 14 are claimed more narrowly than ‘394 claim 13 since claim 14 requires the third and sixth lenses to be negative and satisfaction of conditions (4) and (6).  However, imaging lenses having these features required by claim 14 fall within the metes and bounds of both the instant application and ‘394 claim 13.  Further, some features in claim 14 are claimed more broadly than ‘394 claim 13 since ‘394 claim 13 requires the second lens to be biconvex, the fifth lens to be negative, the sixth lens to have a concave surface facing the image side near the optical axis and at least one pole point at an off-axial point on an image-side surface, and satisfaction of conditions (1) and (5).  However, imaging lenses having these features required by ‘394 claim 13 fall within the metes and bounds of both the instant application and ‘394 claim 13.  Since there is nothing mutually exclusive there are imaging lenses reading on both claim 14 and ‘394 claim 13.  Since, there is an intersection of that read on both claims if the instant application was allowed there would be two patents reading on imaging lenses satisfying both claims.  This could cause an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or to possibly cause harassment by multiple assignees. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome this rejection; or applicant could amend the instant application’s claims to mutually exclude ‘394’s claimed imaging lens.
Further regarding claim 21 is coextensive with ‘394 claim 14.  It is noted that some features in claim 21 are claimed more narrowly than ‘394 claim 14 since claim 21 requires the fourth lens to be a meniscus and satisfaction of condition (4).  However, imaging lenses having these features required by claim 21 fall within the metes and bounds of both the instant application and ‘394 claim 14.  Further, some features in claim 21 are claimed more broadly than ‘394 claim 14 since ‘394 claim 14 requires the second lens to be biconvex, the sixth lens to have a concave surface facing the image side near the optical axis and at least one pole point at an off-axial point on an image-side surface, and satisfaction of condition (1).  However, imaging lenses having these features required by ‘394 claim 14 fall within the metes and bounds of both the instant application and ‘394 claim 14.  Since there is nothing mutually exclusive there are imaging lenses reading on both claim 14 and ‘394 claim 14.  Since, there is an intersection of that read on both claims if the instant application was allowed there would be two patents reading on imaging lenses satisfying both claims.  This could cause an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or to possibly cause harassment by multiple assignees. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome this rejection; or applicant could amend the instant application’s claims to mutually exclude ‘394’s claimed imaging lens.

Allowable Subject Matter
Claims 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon approval of a terminal disclaimer with US Patent 10,564,394.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claim 15 the prior art taken either singly or in combination fails to anticipate or fairly suggest the imaging lens as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an imaging lens specifically including, as the distinguishing features in combination with the other limitations, ≥45°.  For example, Sekine discloses  in the range of 40.0° to 41.2°.  Further, Chen US Patent Application Publication 2018/0348484 example 3 teaches a similar imaging lens, however it has =39.0°, thus also fails to disclose this limitation. 
Regarding claim 23 the prior art taken either singly or in combination fails to anticipate or fairly suggest the imaging lens as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an imaging lens specifically including, as the distinguishing features in combination with the other limitations, 0.2<t1/f<0.6.  For example, Sekine discloses t1/f in the range of 0.09 to 0.11.  Further, Chen US Patent Application Publication 2018/0348484 example 3 teaches a similar imaging lens, however it has t1/f=0.04, thus also fails to disclose this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. US Patent Application Publication 2018/0348484, in regards to a similar imaging lens, as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                      August 19, 2021